DETAILED ACTION
This office action is in response to applicant’s communication of 12/28/2020.  Currently claims 2-5, 8-12, 14-18, 20-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25, 30-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walther et al. (US 5,985,355). Walther discloses a method for delivering an agent to tissue, the method comprising: soaking an elongated needle in a solution containing an agent to dope the needle with the agent; inserting the elongated needle into the tissue; delivering the agent from the elongated needle into the tissue; and removing the elongated needle from the tissue. (note paragraphs in column 2 discuss immersion of needle in a coating to apply an agent to the needle prior to use to aid in reduction of force of the needles), see immersion “soaking” discussion below.
“As a result of the large number of surgical needles to be coated, because of the small dimensions of the needles and because of their sensitivity to mechanical stress, it is particularly economical if the material provided for the leveling coat is brought to the surgical needles by immersion of the needles in the first solution The concentration range of the condensable polymethyl siloxane in n-heptane (preferably with added xylene) of 10 g/l to 40 g/l is particularly favorable The first solution has a relatively low viscosity in order to achieve a fast, trouble-free wetting of the needle surface and to be sure of preventing adjacent needles from sticking together. On the other hand, the concentration of the condensable polymethyl siloxane is high enough to bring a considerable quantity of material for the 
	Concerning claim 30 and inserting the elongated needle into the tissue comprises applying a first force to the needle, and in which removing the elongated needle from the tissue comprises applying a second force to the needle, a magnitude of the first force being less than a magnitude of the second force. (examiner is of the position that the removal force may be greater than the insertion force considering anatomical conditions, needle integrity and further if the coating has worn off or evaporated. Note discussion of Walther below).
 “…The slip coating acts as a lubricating film which considerably reduces the force of penetration of a coated needle. The polydimethyl siloxane sold by Dow Corning under the name "MDX4-4159" and having amino and alkoxy groups as functional groups has proved to be a particularly advantageous material for the slip coating. This material has been used for quite a long time already for coating surgical needles, and its application properties are therefore regarded as acceptable at least in principle. If the solvent evaporates at a predetermined temperature above room temperature, crosslinking or at least complete crosslinking of the slip coating is not sought, because this could result in an increase in the force of penetration….”.
	Concerning claim 31 and the elongated needle is formed of a polymer or a gelatin (note the Walther needle device may be formed of a polymethyl siloxane type polymer).
Concerning claim 32 and soaking an elongated needle in a solution comprises soaking multiple elongated needles attached to a common backing, and in which inserting the elongated needle into the tissue comprises inserting the multiple elongated needles into the tissue. (it is examiners position that needle patches of multiple needles (duplication) are well known and they method as disclosed in Walther above discusses immersion of a plurality of needles attached , and further this would be known to form the needles in an array as is known to be an effective treatment in needle patches.

Allowable Subject Matter
s 2-5, 8-12, 14-18, 20-24 allowed.
Claims 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.